DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in REPUBLIC OF KOREA (10-2016-0106979) on 08/23/2016 and CHINA (201510788114.1) on 11/17/2015. It is noted, however, that applicant has not filed a certified copy of the CHINA (201510788114.1) application as required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-5, 8-12, 15, 16 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, prior art of record fails to teach the following claim limitations of “the predetermined operation corresponding to the combination of the first gesture and the second gesture is moving a reproduction point of a video that is reproduced to a target point, where the target point is determined by a sliding distance of the second gesture, and wherein when the application executed in the electronic apparatus is a video reproduction application and the first gesture is sliding from the first location on the first edge portion and the second gesture is maintaining the second touch at the second location on the second edge portion, the predetermined operation corresponding to the combination of the first gesture and the second gesture is changing the reproduction volume of the video reproduced where the change of the reproduction volume corresponds to a ratio of a moving distance of the first gesture to a total length of a first edge screen and a start point of the changed reproduction volume is a current 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892.  The examiner can normally be reached on Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PREMAL R PATEL/Primary Examiner, Art Unit 2623